DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Species 1 (as depicted in Figs. 2A-2B) in the reply filed on 08/05/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In Applicant's reply filed on 08/05/2022, Applicant did not identify which claim(s) read on the elected Species 1.  A telephone call was made to Attorney Jonathon Grant on 08/17/2022. Applicant identified claims 1-14 read on the elected species 1 over the phone.
	Claims 1-14 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In page 5, line 2, "Fig. 6" appears to read "as depicted in Fig. 6", and "Fig. 1" appears to read "as depicted in Fig. 1";
In page 5, line 7, "beyond 9I" appears to read "beyond a curve 9I" according to a later description in the same page;
In page 5, line 9, "the post 9A" appears to read "the foot or support 9A" or "the foot or support 9A comprising a post" for consistency;
In page 5, line 10, "A second side 9C" appears to read "A second side 9F" according to Fig. 2B and a later description in the same page.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a polygonal flat top";
In claim 10, there is no antecedent basis in the specification for "a polygonal flat top";
In claim 13, there is no antecedent basis in the specification for "a polygonal flat top";
In claim 14, there is no antecedent basis in the specification for "a polygonal flat top"
Claim Objections
Claims 1, 10 and 13-14 are objected to because of the following informalities:
In claim 1, line 5, numbering "d)" should be added for clarity;
In claim 1, line 8, numbering "f)" should be added for clarity;
In claim 1, bottom line 3, "an second side" appears to read "a second side";
In claim 1, lines 11-12, "a height from .25 inches to more than one inch tall" appears to read "a height from 0.25 inch to more than one inch" for clarity and removing redundancy;
In claim 1, line 21, "first side" appears to read "a first side";
In claim 1, line 21, the punctuation after "the base" should be a comma or a semicolon;
In claim 10, lines 7-8, "each said flexible energy divergent baffles" appears to read "each of said flexible energy divergent baffles";
In claim 10, lines 10-11, "a height from .25 inches to more than one inch tall" appears to read "a height from 0.25 inch to more than one inch" for clarity and removing redundancy;
In claim 10, lines 16-17, "and and" should read "and";
In claim 10, line 21, the punctuation after "the base" should be a comma or a semicolon;
In claim 10, line 22, the numbering "III)" should read "II)" for continuous numbering;
In claim 10, bottom line, "at intersecting point" appears to read "at an intersecting point";
In claim 13, lines 12-13, "a height from .25 inches to more than one inch tall" appears to read "a height from 0.25 inch to more than one inch" for clarity and removing redundancy;
In claim 13, line 23, "first side" appears to read "a first side";
In claim 13, line 23, the punctuation after "the base" should be a comma or a semicolon;
In claim 13, bottom line, the numbering "III)" should be removed as no text follows the numbering;
In claim 14, lines 10-11, "a height from .25 inches to more than one inch tall" appears to read "a height from 0.25 inch to more than one inch" for clarity and removing redundancy;
In claim 14, line 21, the punctuation after "the base" should be a comma or a semicolon;
In claim 14, line 22, the numbering "II)" should use regular fonts.
Appropriate correction is required.
Applicant is advised that should claim(s) 7 and 8 be found allowable, claim(s) 7 and/or 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof.  Applicant is also advised that should claim(s) 10 and 14 be found allowable, claim(s) 10 and/or 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, in lines 12-13, recites the limitation "said flexible energy divergent baffle", which renders the claim indefinite.  The claim has previously recited "a plurality of flexible energy divergent baffles" and "each said flexible energy divergent baffle".  It is unclear which flexible energy divergent baffle is being referred to by "said flexible energy divergent baffle".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "each said flexible energy divergent baffle".
	Claims 2-4 each recite the limitation "each said flexible energy divergent baffle structure".  There is insufficient antecedent basis for this limitation in the claims.  Claims 2-4 each depend from claim 1.  Claim 1 has defined "a plurality of flexible energy divergent baffles".  It is unclear whether "each said flexible energy divergent baffle structure" is referring to each of the plurality of flexible energy divergent baffles as defined in claim 1.  Per Oxford Languages, the term "structure" has a common definition of "the arrangement of and relations between the parts or elements of something complex".  As such, a baffle structure may not be a baffle.  For examination purposes, the limitation has been construed to be "each said flexible energy divergent baffle".
	Claim 6 recites the limitation "said bumper", which renders the claim indefinite. Claim 6 depends from claim 1.  Claim 1 has defined "a plurality of bumpers".  It is unclear which bumper is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "each of said plurality of bumpers". 
	Claims 7-8 each recite the limitation "each said bumper structure". There is insufficient antecedent basis for this limitation in the claims.  Claims 7-8 each depend from claim 1.  Claim 1 has defined "a plurality of bumpers".  It is unclear whether "each said bumper structure" is referring to each of said "plurality of bumpers" as defined in claim 1.  Per Oxford Languages, the term "structure" has a common definition of "the arrangement of and relations between the parts or elements of something complex".  As such, a bumper structure may not be a bumper.  For examination purposes, the limitation has been construed to be "each of said plurality of bumpers". 
	Claim 9 recites the limitation "said soft plastic layer structure".  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 8, and claim 8 has defined "a soft plastic layer".  It is unclear whether "said soft plastic layer structure" is referring to the soft plastic layer as defined in claim 8.  Per Oxford Languages, the term "structure" has a common definition of "the arrangement of and relations between the parts or elements of something complex".  As such, a soft plastic layer structure may not be a soft plastic layer.  For examination purposes, the limitation has been construed to be "said soft plastic layer".
	Claim 10, in lines 11-12, recites the limitation "said flexible energy divergent baffle", which renders the claim indefinite.  The claim has previously recited "a plurality of flexible energy divergent baffles" and "each said flexible energy divergent baffle".  It is unclear which flexible energy divergent baffle is being referred to by "said flexible energy divergent baffle".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "each said flexible energy divergent baffle".
	Claim 10 recites the limitation "said wafer".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim has not set forth a wafer.  For examination purposes examiner has interpreted "said wafer" as "a wafer".
	Claim 13, in lines 13-14, recites the limitation "said flexible energy divergent baffle", which renders the claim indefinite.  The claim has previously recited "a plurality of flexible energy divergent baffles" and "each said flexible energy divergent baffle".  It is unclear which flexible energy divergent baffle is being referred to by "said flexible energy divergent baffle".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "each said flexible energy divergent baffle".
	Claim 14, in line 11, recites the limitation "said flexible energy divergent baffle", which renders the claim indefinite.  The claim has previously recited "a plurality of flexible energy divergent baffles" and "each said flexible energy divergent baffle".  It is unclear which flexible energy divergent baffle is being referred to by "said flexible energy divergent baffle".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been construed to be "each said flexible energy divergent baffle".
	Claim 14, in line 16, recites "(A) (Remove) a polygonal flat top", which renders the claim indefinite.  First, it is noted that parentheses "()" are usually considered as a comment and should not be part of the claim language; therefore, parentheses "()" in a claim making it unclear if anything in the parentheses are part of applicants intended claim scope or additional commentary on the claim. See MPEP 2173.05(d).  With respect to numbering within a claim, it is suggested use "A)" in this case.  Second, it is unclear what Applicant is referring to by "Remove" in the context of the claim.  For examination purposes, "(A) (Remove) a polygonal flat top" has been construed to be "A) a polygonal flat top".
	Claim 14 recites the limitation "said wafer".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the claim has not set forth a wafer.  For examination purposes examiner has interpreted "said wafer" as "a wafer".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1) in view of Kennedy (US 2017/0295880 A1).
Regarding claim 1, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (rigid coverings 24, i.e., bumpers, of a plurality of panel buttons 12, 13; see figs. 1-2; para. 0012);  
a plurality of wafers (see fig. 3 and annotated fig. 2; para. 0012), each of said wafers attached to an underside of each of said bumpers (see fig. 3 and annotated fig. 2; para. 0012);
a plurality of flexible energy divergent baffles (panel buttons 12, 13 made of a flexible material; figs. 1-2; para. 0012; claim 21), said plurality of flexible energy divergent baffles capable of transferring energy angularly away from a point of impact (panel buttons 12, 13 are each pivotally attached to shell 11 by living hinge 16 and can swivel in multiple planes, and the living hinge is made of a flexible material to allow bending the living hinge and movement of the rigid cover in a lateral direction during an impact; therefore, panel buttons 12, 13 are capable of transferring energy angularly away from a point of impact; fig. 2; paras. 0012, 0016; claims 21, 36-38), said plurality of flexible energy divergent baffles attached to an outside of said shell (fig. 1; para. 0012), each said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) a foot (cylindrical web 26; fig. 2; para. 0016) positioned on top of said base (fig. 2; para. 0016), said foot comprising:
a flat top (flat top of cylindrical web 26; see annotated fig. 2; para. 0016) upon which said wafer is attached (see annotated fig. 2):
a post (cylindrical web 26 in a post shape; fig. 2) positioned between said flat top and said base (see annotated fig. 2).
Grice does not explicitly disclose wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch.  However, one of ordinary skill of the art would recognize that the claimed height range is reasonable for energy diverting structures in a helmet given the general size and thickness of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height of each said flexible energy divergent baffle as disclosed by Grice, with wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch, in order to provide the flexible energy divergent baffles with a suitable height to be fitted with a helmet for effective energy deflecting function.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  See MPEP 2144.04, IV, A.
Grice does not explicitly disclose wherein the flat top of the foot has a polygonal shape.  However, Grice does disclose that the rigid covering 24 has a substantial polygonal shape (figs. 1-2); and the wafer and the flat top of the foot appear to match the shape of the rigid covering (figs. 2-3).  In addition, the disclosure of the instant application does not set forth any criticality for the polygonal shape.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the flat top of the foot as disclosed by Grice to be polygonal, in order to provide the flat top of the foot with a suitable shape for effectively supporting the wafer and the bumper.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.
Grice does not disclose wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point.  However, Kennedy in an analogous art teaches a protective helmet (helmet 1300; fig. 13; para. 0138; claim 35) comprising a plurality of flexible energy divergent baffles (a plurality of spines 114"; figs. 6C, 13; para. 00138; claim 35), wherein each of the plurality of flexible energy divergent baffles comprising a post (a spine body 114''; fig. 6C; paras. 0064, 0111) positioned on top of a base (support 112; fig. 6C; para. 0111), said post angled such that a center point of a top is horizontally offset from a center point of said base (the spine starts off in a straight manner and then tapers off at an angle; see fig. 6C; para. 0111), said post comprising at least: a first side (see annotated fig. 6C; para. 0111) angled away from the base (see annotated fig. 6C; para. 0111); and a second side (see annotated fig. 6C; para. 0111) opposite said first side (see annotated fig. 6C; para. 0111), said second side comprising a vertical rise (lower portion 116" positioned in a straight manner; see fig. 6C; para. 0111) on top of which is an angled side (upper portion of spine 114'' tapers off at an angle; see annotated fig. 6C; para. 0111) at an intersecting point (see annotated fig. 6C; para. 0111).  Both Grice and Kennedy teach energy diverting structures for a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point, as taught by Kennedy, in order to provide flexible energy divergent baffles which are structured to effectively disperse and reduce impact force by sufficient deflection and impinging of the baffles (Kennedy; abstract; claim 35).  In addition, such an angled configuration of the post would facilitate bending of the flexible energy divergent baffles upon impact thereby reducing the magnitude of the inertial spike that occurs upon impact.
Regarding claim 6, Grice and Kennedy, in combination, disclose the football helmet of claim 1, and Grice further discloses wherein each of said bumpers is comprised of a material selected from the group consisting of rubber, plastic, and silicone (polycarbonate, which is a plastic material; para. 0012).
Regarding claim 11, Grice and Kennedy, in combination, disclose the football helmet of claim 6, except for wherein said bumpers are comprised of rubber.  However, Grice does disclose wherein said bumpers are comprised of a rigid material (rigid coverings 24; figs. 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumpers as disclosed by Grice, with wherein the rigid material is a rigid rubber material, in order to provide the suitable material for the bumpers which is impact-resistant and also capable of effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1) and Kennedy (US 2017/0295880 A1) and further in view of Shelley (US 2016/0327113 A1).
Regarding claim 2, Grice and Kennedy, in combination, disclose the football helmet of claim 1. Grice does not explicitly disclose wherein each said flexible energy divergent baffle structure has a durometer hardness of no greater than 45 Shore A.  However, Grice does disclose the baffle structure made of a flexible rubber or plastic material (para. 0016).  One of ordinary skill of the art would recognize that it is reasonable for a flexible rubber or plastic material to have a durometer hardness of no greater than 45 Shore A.  Further, Shelley teaches in an analogous art wherein a helmet comprising protrusions, which can bend easily to absorb soft impacts, made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of each said flexible energy divergent baffle structure as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 45 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are sufficient soft and capable of effectively absorbing and diverting impact energy.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles with a material having a durometer hardness of no greater than 45 Shore A, in order to provide the flexible energy divergent baffles with a desired hardness for effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 3, Grice, Kennedy and Shelley, in combination, disclose the football helmet of claim 2.  Grice does not explicitly disclose wherein each said flexible energy divergent baffle structure has a durometer hardness of no greater than 35 Shore A.  However, Grice does disclose the baffle structure made of the flexible rubber or plastic material (para. 0016).  One of ordinary skill of the art would recognize that it is reasonable for a flexible rubber or plastic material to have a durometer hardness of no greater than 35 Shore A.  Further, Shelley in an analogous art teaches wherein a helmet comprising protrusions, which can bend easily to absorb soft impacts, made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of each said flexible energy divergent baffle as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 35 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are sufficient soft and capable of effectively absorbing and diverting impact energy.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles with a material having a durometer hardness of no greater than 35 Shore A, in order to provide the flexible energy divergent baffles with a desired hardness for effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 4, Grice, Kennedy and Shelley, in combination, disclose the football helmet of claim 3.  Grice does not explicitly disclose wherein each said flexible energy divergent baffle structure has a durometer hardness no greater than 30 Shore A.  However, Grice does disclose the baffle structure made of the flexible rubber or plastic material (para. 0016).  One of ordinary skill of the art would recognize that it is reasonable for a flexible rubber or plastic material to have a durometer hardness of no greater than 30 Shore A.  Further, Shelley in an analogous art teaches wherein a helmet comprising protrusions, which can bend easily to absorb soft impacts, made of a rubber or plastic material with a durometer hardness of 20 Shore A to 40 Shore A (paras. 0047-0048, 0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of each said flexible energy divergent baffle as disclosed by Grice, with wherein the flexible rubber or plastic material has a durometer hardness of no greater than 30 Shore A, as taught by Shelley, in order to provide flexible energy divergent baffles which are sufficient soft and capable of effectively absorbing and diverting impact energy.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the flexible energy divergent baffles with a material having a durometer hardness of no greater than 30 Shore A, in order to provide the flexible energy divergent baffles with a desired hardness for effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 5, Grice, Kennedy and Shelley, in combination, disclose the football helmet of claim 3, and Grice further discloses wherein each said flexible energy divergent baffle is made of a material selected from the group consisting of rubber, plastic, and silicone (rubber or plastic material; para. 0016). 
Regarding claim 12, Grice, Kennedy and Shelley, in combination, disclose the football helmet of claim 5, and Grice further discloses wherein each said flexible divergent baffle is comprised of rubber (rubber material; para. 0016).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1) and Kennedy (US 2017/0295880 A1) and further in view of Sicking (US 2017/0303623 A1).
Regarding claim 7, Grice and Kennedy, in combination, disclose the football helmet of claim 1.  Grice does not explicitly wherein each said bumper has a durometer hardness of between about 70 to about 100 Shore A.  However, Sicking in an analogous art teaches wherein an energy absorber used for a helmet has a durometer hardness of between about 70 to about 100 Shore A (thermoplastic polyurethane, i.e., TPU, with a hardness values of 52-98 on the Shore A scale is a preferable material for the energy absorbers; paras. 0049-0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the bumpers as disclosed by Grice, by selecting a suitable material to obtain wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A, as taught by Sicking, in order to provide the bumpers which are capable of sufficiently divert impact energy to protect the wearer by using a suitable material with a rapid relaxation time to assure high rates of energy dissipation and proven to be both durable and tolerant of large temperature variations (Sicking; para. 0050).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumpers with a material having a durometer hardness of between about 70 to about 100 Shore A, in order to provide the bumpers with desired hardness for effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Regarding claim 8, Grice and Kennedy, in combination, disclose the football helmet of claim 1.  Grice does not explicitly wherein each said bumper has a durometer hardness of between about 70 to about 100 Shore A.  However, Sicking in an analogous art teaches wherein an energy absorber used for a helmet has a durometer hardness of between about 70 to about 100 Shore A (thermoplastic polyurethane, i.e., TPU, with a hardness values of 52-98 on the Shore A scale is a preferable material for the energy absorbers; paras. 0049-0050).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material for the bumpers as disclosed by Grice, by selecting a suitable material to obtain wherein each said bumper structure has a durometer hardness of between about 70 to about 100 Shore A, as taught by Sicking, in order to provide the bumpers which are capable of sufficiently divert impact energy to protect the wearer by using a suitable material with a rapid relaxation time to assure high rates of energy dissipation and proven to be both durable and tolerant of large temperature variations (Sicking; para. 0050).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the material of the bumpers with a material having a durometer hardness of between about 70 to about 100 Shore A, in order to provide the bumpers with desired hardness for effectively deflecting impact force.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1), Kennedy (US 2017/0295880 A1) and Sicking (US 2017/0303623 A1) and further in view of Cohen (US 2014/0196198 A1).
Regarding claim 9, Grice, Kennedy and Sicking, in combination, disclose the football helmet of claim 8. Grice does not disclose the helmet further comprising a soft plastic layer covering each said bumper, said soft plastic layer structure having a durometer hardness of no greater than about 50 Shore A.  However, Cohen in an analogous art teaches a helmet (helmet 10; fig. 1; para. 0051) further comprising a soft plastic layer (outer shell 20 made of a soft thermoplastic polyurethane; fig. 1; paras. 0051, 0057) covering a plurality of bumpers (spacer pads 31; fig. 1; paras. 0051, 0058), said soft plastic layer having a durometer hardness of no greater than about 50 Shore A (Shore A 30 and under; paras. 0057, 0060).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with the helmet further comprising a soft plastic layer covering each said bumper, said soft plastic layer having a durometer hardness of no greater than about 50 Shore A, as taught by Cohen, in order to provide a soft outer covering for a hard helmet thereby further improving protection of a player engaged in a contact sport.
Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grice (US 2018/0042329 A1) in view of Bassette (US 5,713,082 A) and further in view of Kennedy (US 2017/0295880 A1).
Regarding claim 10, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (rigid coverings 24, i.e., bumpers, of a plurality of panel buttons 12, 13; see figs. 1-2; para. 0012);  
a plurality of flexible energy divergent baffles (panel buttons 12, 13 made of a flexible material; figs. 1-2; para. 0012; claim 21), each of said plurality of flexible energy divergent baffles capable of transferring energy angularly away from a point of impact (panel buttons 12, 13 are each pivotally attached to shell 11 by living hinge 16 and can swivel in multiple planes, and the living hinge is made of a flexible material to allow bending the living hinge and movement of the rigid cover in a lateral direction during an impact; therefore, panel buttons 12, 13 are capable of transferring energy angularly away from a point of impact; fig. 2; paras. 0012, 0016; claims 21, 36-38), said plurality of flexible energy divergent baffles attached to an outside of said shell (fig. 1; para. 0012), each said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) a platform (a top surface of base 27; see annotated fig. 2) positioned on top of said base (see annotated fig. 2);
ii) a foot (cylindrical web 26; fig. 2; para. 0016) positioned on top of said base (fig. 2; para. 0016), said foot comprising:
a flat top (flat top of cylindrical web 26; see fig. 2; para. 0016) upon which a wafer is attached (see fig. 3 and annotated fig. 2; para. 0012):
a post (cylindrical web 26 in a post shape; fig. 2) positioned between said flat top and said base (see annotated fig. 2).
Grice does not explicitly disclose wherein the helmet comprising a chin strap.  However, Bassette teaches wherein a football helmet (col. 3, ll. 13-18, 38-41) comprising a chin strap (col. 5, ll. 14-16).  Grice and Bassette are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the helmet comprising a chin strap, as taught by Bassette, in order to provide a common fastening means for securing the helmet to a football player's head.
Grice does not explicitly disclose wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch.  However, one of ordinary skill of the art would recognize that the claimed height range is reasonable for energy diverting structures in a helmet given the general size and thickness of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height of each said flexible energy divergent baffle as disclosed by Grice, with wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch, in order to provide the flexible energy divergent baffles with a suitable height fitted with a helmet for effective energy deflecting function.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  See MPEP 2144.04, IV, A.
Grice does not explicitly disclose wherein the flat top of the foot has a polygonal shape.  However, Grice does disclose that the rigid covering 24 has a substantial polygonal shape (figs. 1-2), and the wafer and the flat top of the foot appear to match the shape of the rigid covering (figs. 2-3).  In addition, the disclosure of the instant application does not set forth any criticality for the polygonal shape.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the flat top of the foot as disclosed by Grice to be polygonal, in order to provide the flat top of the foot with a suitable shape for effectively supporting the wafer and the bumper.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.
Grice does not disclose wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point.  However, Kennedy in an analogous art teaches a protective helmet (helmet 1300; fig. 13; para. 0138; claim 35) comprising a plurality of flexible energy divergent baffles (a plurality of spines 114"; figs. 6C, 13; para. 00138; claim 35), wherein each of the plurality of flexible energy divergent baffles comprising a post (a spine body 114''; fig. 6C; paras. 0064, 0111) positioned on top of a base (support 112; fig. 6C; para. 0111), said post angled such that a center point of a top is horizontally offset from a center point of said base (the spine starts off in a straight manner and then tapers off at an angle; see fig. 6C; para. 0111), said post comprising at least: a first side (see annotated fig. 6C; para. 0111) angled away from the base (see annotated fig. 6C; para. 0111); and a second side (see annotated fig. 6C; para. 0111) opposite said first side (see annotated fig. 6C; para. 0111), said second side comprising a vertical rise (lower portion 116" positioned in a straight manner; see fig. 6C; para. 0111) on top of which is an angled side (upper portion of spine 114'' tapers off at an angle; see annotated fig. 6C; para. 0111) at an intersecting point (see annotated fig. 6C; para. 0111).  Both Grice and Kennedy teach energy deflecting structures for a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point, as taught by Kennedy, in order to provide flexible energy divergent baffles which are structured to effectively disperse and reduce impact force by sufficient deflection and impinging of the baffles (Kennedy; abstract; claim 35).  In addition, such an angled configuration of the post would facilitate bending of the flexible energy divergent baffles upon impact thereby reducing the magnitude of the inertial spike that occurs upon impact.
Regarding claim 13, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (rigid coverings 24, i.e., bumpers, of a plurality of panel buttons 12, 13; see figs. 1-2; para. 0012); 
a plurality of wafers (see fig. 3 and annotated fig. 2; para. 0012), each of said wafers attached to an underside of each of said bumpers (see fig. 3 and annotated fig. 2; para. 0012);
a plurality of flexible energy divergent baffles (panel buttons 12, 13 made of a flexible material; figs. 1-2; para. 0012; claim 21), each of said plurality of flexible energy divergent baffles capable of transferring energy angularly away from a point of impact (panel buttons 12, 13 are each pivotally attached to shell 11 by living hinge 16 and can swivel in multiple planes, and the living hinge is made of a flexible material to allow bending the living hinge and movement of the rigid cover in a lateral direction during an impact; therefore, panel buttons 12, 13 are capable of transferring energy angularly away from a point of impact; fig. 2; paras. 0012, 0016; claims 21, 36-38), said plurality of flexible energy divergent baffles attached to an outside of said shell (fig. 1; para. 0012), each said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) a platform (a top surface of base 27; see annotated fig. 2) positioned on top of said base (see annotated fig. 2);
ii) a foot (cylindrical web 26; fig. 2; para. 0016) positioned on top of said base (fig. 2; para. 0016), said foot comprising:
a flat top (flat top of cylindrical web 26; see fig. 2; para. 0016) upon which a wafer is attached (see fig. 3 and annotated fig. 2; para. 0012):
a post (cylindrical web 26 in a post shape; fig. 2) positioned between said flat top and said base (see annotated fig. 2).
Grice does not explicitly disclose wherein the helmet comprising a chin strap.  However, Bassette teaches wherein a football helmet (col. 3, ll. 13-18, 38-41) comprising a chin strap (col. 5, ll. 14-16).  Grice and Bassette are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the helmet comprising a chin strap, as taught by Bassette, in order to provide a common fastening means for securing the helmet to a football player's head.
Grice does not explicitly disclose wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch.  However, one of ordinary skill of the art would recognize that the claimed height range is reasonable for energy diverting structures in a helmet given the general size and thickness of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height of each said flexible energy divergent baffle as disclosed by Grice, with wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch, in order to provide the flexible energy divergent baffles with a suitable height fitted with a helmet for effective energy deflecting function.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  See MPEP 2144.04, IV, A.
Grice does not explicitly disclose wherein the flat top of the foot has a polygonal shape.  However, Grice does disclose that the rigid covering 24 has a substantial polygonal shape (figs. 1-2), and the wafer and the flat top of the foot appear to match the shape of the rigid covering (figs. 2-3).  In addition, the disclosure of the instant application does not set forth any criticality for the polygonal shape.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the flat top of the foot as disclosed by Grice to be polygonal, in order to provide the flat top of the foot with a suitable shape for effectively supporting the wafer and the bumper.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.
Grice does not disclose wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point.  However, Kennedy in an analogous art teaches a protective helmet (helmet 1300; fig. 13; para. 0138; claim 35) comprising a plurality of flexible energy divergent baffles (a plurality of spines; figs. 6C, 13; para. 00138; claim 35), wherein each of the plurality of flexible energy divergent baffles comprising a post (a spine body 114''; fig. 6C; paras. 0064, 0111) positioned on top of a base (support 112; fig. 6C; para. 0111), said post angled such that a center point of a top is horizontally offset from a center point of said base (the spine starts off in a straight manner and then tapers off at an angle; see fig. 6C; para. 0111), said post comprising at least: a first side (see annotated fig. 6C; para. 0111) angled away from the base (see annotated fig. 6C; para. 0111); and a second side (see annotated fig. 6C; para. 0111) opposite said first side (see annotated fig. 6C; para. 0111), said second side comprising a vertical rise (lower portion 116" positioned in a straight manner; see fig. 6C; para. 0111) on top of which is an angled side (upper portion of spine 114'' tapers off at an angle; see annotated fig. 6C; para. 0111) at an intersecting point (see annotated fig. 6C; para. 0111).  Both Grice and Kennedy teach energy deflecting structures for a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point, as taught by Kennedy, in order to provide flexible energy divergent baffles which are structured to effectively disperse and reduce impact force by sufficient deflection and impinging of the baffles (Kennedy; abstract; claim 35).  In addition, such an angled configuration of the post would facilitate bending of the flexible energy divergent baffles upon impact thereby reducing the magnitude of the inertial spike that occurs upon impact.
Regarding claim 14, Grice discloses an energy diverting football helmet (helmet 10; figs. 1, 6; paras. 0009, 0012; claim 21), said helmet comprising:
a shell (shell 11; figs. 1, 6; para. 0012), said shell having an inside and an outside (figs. 1, 6); 
padding (para. 0030) positioned against the inside of the shell (para. 0030; claim 28); 
a face mask (fig. 6; para. 0009) attached to a front of the football helmet (see fig. 6);
a plurality of bumpers (rigid coverings 24, i.e., bumpers, of a plurality of panel buttons 12, 13; see figs. 1-2; para. 0012);  
a plurality of flexible energy divergent baffles (panel buttons 12, 13 made of a flexible material; figs. 1-2; para. 0012; claim 21), said plurality of flexible energy divergent baffles capable of transferring energy angularly away from a point of impact (panel buttons 12, 13 are each pivotally attached to shell 11 by living hinge 16 and can swivel in multiple planes, and the living hinge is made of a flexible material to allow bending the living hinge and movement of the rigid cover in a lateral direction during an impact; therefore, panel buttons 12, 13 capable of transferring energy angularly away from a point of impact; fig. 2; paras. 0012, 0016; claims 21, 36-38), said plurality of flexible energy divergent baffles attached to an outside of said shell (fig. 1; para. 0012), each said flexible energy divergent baffle comprising:
i) a base (base 27; fig. 2; para. 0016) attached to said shell (see fig. 2; para. 0016);
ii) a platform (a top surface of base 27; see annotated fig. 2) positioned on top of said base (see annotated fig. 2);
ii) a foot (cylindrical web 26; fig. 2; para. 0016) positioned on top of said base (fig. 2; para. 0016), said foot comprising:
a flat top (flat top of cylindrical web 26; see fig. 2; para. 0016) upon which a wafer is attached (see fig. 3 and annotated fig. 2; para. 0012):
a post (cylindrical web 26 in a post shape; fig. 2) positioned between said flat top and said base (see annotated fig. 2).
Grice does not explicitly disclose wherein the helmet comprising a chin strap.  However, Bassette teaches wherein a football helmet (col. 3, ll. 13-18, 38-41) comprising a chin strap (col. 5, ll. 14-16).  Grice and Bassette are analogous arts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein the helmet comprising a chin strap, as taught by Bassette, in order to provide a common fastening means for securing the helmet to a football player's head.
Grice does not explicitly disclose wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch.  However, one of ordinary skill of the art would recognize that the claimed range is reasonable for energy diverting structures in a helmet given the size and thickness of a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the height of each said flexible energy divergent baffle as disclosed by Grice, with wherein each said flexible energy divergent baffle having a height from 0.25 inch to more than one inch, in order to provide the flexible energy divergent baffles with a suitable height fitted with a helmet for effective energy deflecting function.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.  See MPEP 2144.04, IV, A.
Grice does not explicitly disclose wherein the flat top of the foot has a polygonal shape.  However, Grice does disclose that the rigid covering 24 has a substantial polygonal shape (figs. 1-2), and the wafer and the flat top of the foot appear to match the shape of the rigid covering (figs. 2-3).  In addition, the disclosure of the instant application does not set forth any criticality for the polygonal shape.  Therefore, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the shape of the flat top of the foot as disclosed by Grice to be polygonal, in order to provide the flat top of the foot with a suitable shape for effectively supporting the wafer and the bumper.  Such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.
Grice does not disclose wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point.  However, Kennedy in an analogous art teaches a protective helmet (helmet 1300; fig. 13; para. 0138; claim 35) comprising a plurality of flexible energy divergent baffles (a plurality of spines 114"; figs. 6C, 13; para. 00138; claim 35), wherein each of the plurality of flexible energy divergent baffles comprising a post (a spine body 114''; fig. 6C; paras. 0064, 0111) positioned on top of a base (support 112; fig. 6C; para. 0111), said post angled such that a center point of a top is horizontally offset from a center point of said base (the spine starts off in a straight manner and then tapers off at an angle; see fig. 6C; para. 0111), said post comprising at least: a first side (see annotated fig. 6C; para. 0111) angled away from the base (see annotated fig. 6C; para. 0111); and a second side (see annotated fig. 6C; para. 0111) opposite said first side (see annotated fig. 6C; para. 0111), said second side comprising a vertical rise (lower portion 116" positioned in a straight manner; see fig. 6C; para. 0111) on top of which is an angled side (upper portion of spine 114'' tapers off at an angle; see annotated fig. 6C; para. 0111) at an intersecting point (see annotated fig. 6C; para. 0111).  Both Grice and Kennedy teach energy deflecting structures for a helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the football helmet as disclosed by Grice, with wherein said post angled such that a center point of said flat top is horizontally offset from a center point of said base, said post comprising at least: a first side angled away from the base; and a second side opposite said first side, said second side comprising a vertical rise on top of which is an angled side at an intersecting point, as taught by Kennedy, in order to provide flexible energy divergent baffles which are structured to effectively disperse and reduce impact force by sufficient deflection and impinging of the baffles (Kennedy; abstract; claim 35).  In addition, such an angled configuration of the post would facilitate bending of the flexible energy divergent baffles upon impact thereby reducing the magnitude of the inertial spike that occurs upon impact.

    PNG
    media_image1.png
    593
    952
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 2018/0042329 A1

    PNG
    media_image2.png
    471
    761
    media_image2.png
    Greyscale

Annotated Fig. 6C from US 2017/0295880 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Hawkins (US 2006/0191403 A1) also teaches angled energy diverting baffles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732